Title: From Thomas Jefferson to Lister Asquith, 14 September 1785
From: Jefferson, Thomas
To: Asquith, Lister



Sir
Paris Sep. 14. 1785.

Several of your letters have been received, and we have been occupied in endeavours to have you discharged: but these have been ineffectual. If our information be right, you are mistaken in supposing you are already condemned. The Farmers general tell us you are to be tried at Brest, and this trial may perhaps be a month hence. From that court you may appeal to the parliament of Rennes, and from that to the king in Council. They say that from the depositions sent to them there can be no doubt but that you came to smuggle, and that in that case the judgment of the law is a forfeiture of the vessel and cargo, a fine of a thousand livres on each of you and six year’s condemnation to the gallies. These several appeals will be attended with considerable expence. They offer to discharge your persons and vessel (but not the cargo) on  your paying two thousand livres and the costs already incurred, which are 3 or 400 more. You will therefore chuse whether to go through the trial or to compromise, and you are the best judge what may be the evidence for or against you. In either case I shall render you all the service I can. I will add that if you are disposed to have the matter tried, I am of opinion that, if found against you, there will be no danger of their sending you to the gallies: so that you may decide what course you will take without any bias from that fear. If you chuse to compromise, I will endeavor to have it done for you on the best terms we can. I fear they will abate little from the 2000 livres because the Capt. Deville whom you sent here fixed the matter by offering that sum, and has done you more harm than good. I shall be glad if you will desire your lawyer to make out a state of your case (which he may do in French) and send it to me. Write [me] also yourself a plain and full narration of your voiage, and the circumstances which have brought so small a vessel, with so small a cargo, from America into France. As far as we as yet know them, they are not in your favor. Inform me who you are and what papers you have on board. But do not state to me a single fact which is not true: for if I am led by your information to advance any thing which they shall prove to be untrue I will abandon your case from that moment: whereas, sending me a true state, I will make the best of it I can. Mr. Barclay the American consul will be here some few days yet. He will be, as he has already been, of much service to you if the information I ask both from yourself and your lawyer can come before his departure. I repeat my assurances of doing whatever I can for you, and am Sir Your very humble servt.,

Th: Jefferson

